PER CURIAM:
Tracy Dreispul, appointed counsel for Michael S. Flanagan in his direct criminal appeal, has moved to withdraw from fur*967ther representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Flanagan’s conviction and sentence are AFFIRMED.